DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the amendment filed on 06/02/2022. Claims 1-5, 7, 9-15, 17, and 19-20 have been reviewed and are under consideration by this office action. Claims 1 and 11 have been amended by Applicant. Claim 11 is further amended with the Examiner’s Amendment  provided below. Claims 6, 8, 16, and 18 were previously cancelled. Claims 1-5, 7, 9-15, 17, and 19-20 are currently pending and are allowed.

				Response to Amendments/Arguments
Applicant’s amendments are received and acknowledged. 
The amended claims have removed the term “iteratively” from the limitations rejected by 112(a), thus overcoming the rejection. The 112(a) Rejections are overcome and therefore withdrawn.
The amended claims further introduce elements that render the claims patent eligible. The 101 Rejection is overcome and therefore withdrawn. Further details are provided below in the Reasons for Allowance.



Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by applicant’s representative Kasia Zebrowska (RG# 68457) on 06/09/2022.
 Please further amend the claims filed on 06/02/2022 as follows:
11.	 (Amended) A method for determining estimated alimentary element transfer time, the method comprising: 
receiving, by a computing device, a plurality of alimentary elements and a plurality of destinations associated with the alimentary elements; 
determining, by the computing device, an estimated transfer time for at least one alimentary element in the plurality of alimentary elements, wherein determining further comprises: 
retrieving a plurality of transfer paths from an alimentary originator location to an alimentary element destination, wherein each transfer path of the plurality of transfer paths is associated with a transfer apparatus of a plurality of transfer apparatuses and a current location of the respective transfer apparatus; 
generating a plurality of transfer times associated with the plurality of transfer paths; and 
determining an estimated transfer time as a function of the plurality of transfer times; 
generating, by the computing device, an accuracy measure of the estimated transfer time based on the estimated transfer time, wherein generating the accuracy measure further comprises: 
computing a plurality of statistical parameters of a plurality of transfer time variations from the estimated transfer time and a set of limitations of each alimentary element in the plurality of alimentary elements, wherein the set of limitations includes at least an ancillary limitation that poses an effect on the transfer path time, and wherein the ancillary limitation includes a dietary restriction based on a user's biological data;
generating training data, which includes a plurality of entries, wherein each entry models the set of limitations to data related to the transfer time variations, and wherein generating the training data includes filtering the training data using a training data classifier; 
training a machine-learning model as a function of the training data to generate the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to 
generating, using linear regression based on a vector-space distance norm, the machine-learning model that generates the accuracy measure of the estimated transfer time; 
successively determine an accuracy measure of the estimated transfer time for each of the plurality of alimentary elements; and 
successively update the training data with the input to the machine- learning model and the output of the machine-learning model associated with each successive determination of the accuracy measure; 
successively retrain the machine-learning model with the successively updated training data; 
receiving, by the computing device, a new alimentary element request for an alimentary element originator from an alimentary element originator device; 
determining, by the computing device, an updated estimated transfer time and an updated accuracy measure, using the retrained machine-learning model for the new alimentary element request; and 
generating an accuracy message, by the computing device, based on the updated accuracy measure and the updated estimated transfer time.

Reasons for Allowance
The rejection under 35 USC 101 has been withdrawn based on Examiner’s amendments in light of the USPTO PEG 2019 guidance.  The Revised Guidance states that an additional element that reflects an improvement in the functioning of a computer is indicative that the additional element integrates the exception into a practical application. In Prong 2 of Step 2A, the Revised Guidance states that the claims should be evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Amended claims 1 and 11 recites a combination of additional elements including “successively determine an accuracy measure of the estimated transfer time for each of the plurality of alimentary elements; and successively update the training data with the input to the machine- learning model and the output of the machine-learning model associated with each successive determination of the accuracy measure; successively retrain the machine-learning model with the successively updated training data; receive a new alimentary element request for an alimentary element originator from an alimentary element originator device; determine an updated estimated transfer time and an updated accuracy measure, using the retrained machine-learning model for the new alimentary element request;” Claims 1 and 11 recites limitations that integrate the abstract idea into a practical application and provide an improvement the technology as a whole similar to Diamond v. Diehr (See MPEP 2106.05(a) (II)(i); i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981)) based on the disclosure in Applicants specification. 
Rejections under 35 U.S.C. 103 were previously withdrawn in the Non-Final Rejection dated 11/20/2021. None of the prior art of record, taken individually or in combination, teach or suggest all of the limitations of independent claims 1 and 11 for determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm. The prior art references most closely resembling Applicant’s claimed invention are as follows:
Burgh (US 20090048890 A1): Burgh teaches receive a plurality of alimentary elements and a plurality of destinations associated with the alimentary element; determine an estimated transfer time for at least one alimentary element in the plurality of alimentary elements, wherein determining further comprises: retrieving a plurality of transfer paths from an alimentary originator location to an alimentary element destination; wherein each transfer path of the plurality of transfer paths is associated with a transfer apparatus of a plurality of transfer apparatuses and a current location of the respective transfer apparatus; and generating a plurality of transfer times associated with the plurality of transfer paths.  However, Burgh neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm.
Phillips et al. (US 20190180229 A1): Phillips teaches generate an accuracy measure of the estimated transfer time based on the estimated transfer time, statistical parameters, and generating training data, which includes a plurality of entries, wherein each entry models the set of limitations to data related to the transfer time variations. However, Phillips neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm.
Yates et al. (US 20180260736 A1): Yates teaches generating dynamic effort-based delivery value predictions for real-time delivery of perishable goods. In one aspect, a system is configured for generating dynamic delivery value predictions for delivery opportunities provided to couriers. For each order, delivery events and corresponding timestamps are received from devices operated by customers, restaurants, and couriers. Based on the timestamps, the system generates a predicted delivery duration with trained predictive models that use weighted factors such as order data and historical restaurant data. However, Yates neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm.
O’Hara et al. (US 20190205828 A1): O’Hara teaches reliable delivery is key component of the operations and services of many organizations. Where a delivery date is provided, reliability and accuracy are often key considerations. For example, precise and reliable delivery provided by online retailers builds customer loyalty and encourages repeat purchases, reliable expected arrival/trip times provided by intelligent transportation systems increase public transit usage by commuters, reliable scheduled delivery provided by supply chain management allows for cost savings, and reliable estimated software feature completion dates. However, O’Hara neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm. neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm.
Venkatesan et al. (US 20200118071 A1): Venkatesan teaches machine language (“ML”)-powered on-time delivery prediction generation for virtual orders obtained from an order management component (“OMC”). Predictions based on order factors deterministic to on-time delivery are output to the OMC. Predictions become increasingly accurate over time based on the accuracy of past delivery predictions and give the probabilistic chance of on-time delivery (the “order-score”) in real-time before an order for goods and/or services is dispatched. However, Venkatesan neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm.
Dearing (US 20170193444 A1): Dearing teaches a system and method for accurately sort items for delivery and track the delivery of items in an item distribution network using a purpose built confidence event recorder. Items can then be tracked while out for delivery through the use of confidence data recorded by a confidence event recorder carried by an item carrier. Confidence data can be used to accurately record when and where item carriers deliver items and can be used for generating and transmitting an expected delivery window. However, Deering neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm.
 Riel-Dalpe et al. (US 20150262121 A1) – Riel-Dalpe teaches a system for tracking of a delivery of a menu item. The method includes receiving an order for the menu item from a customer interface, the order identifying a selected menu item and an address for the delivery; sending a request for preparation of the menu item; identifying an available delivery vehicle among a plurality of delivery vehicles; receiving a preparation completion notification indicating that preparation of the menu item has ended; dispatching the order for delivery, including an identification of the available delivery vehicle and the address; receiving a displacement notification indicating that the menu item is being displaced by the available delivery vehicle; retrieving geo-positional data representing a geographical position of the available delivery vehicle. However, Riel-Dalpe neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm.
 Sendelbach et al. (US 20180033098 A1) – Sendelbach teaches a restaurant service system for assessing the accuracy of estimated delivery time provided by a restaurant includes an order server, a restaurant server, a service server and an assessment server. Each of the servers includes a server software application. The order server software application collects a set of orders from a set of diner devices. The restaurant server software application retrieves an estimated delivery time for each order in the set. The service server software application determines an order actual delivery time for at least one order in the set. However, Sendelbach neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm.
 Svenson et al. (US 10467559 B1) - Svenson teaches point-of-sale (POS) devices with kitchen display systems. In some example, a POS device and a line buster device collectively receive a plurality of customer orders associated with a transaction between a merchant and plurality of customers. Based on individual customer orders, the POS device determines when to fire off the orders to the kitchen display system irrespective of the sequence in which they are received. However, Svenson neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm.
The non-patent literature that most closely resembles the Applicant’s claimed invention is:
Macvean, S. (2019, May 02). Our order tracker - designing a product that crosses the physical and digital divide. Retrieved March 13, 2021: Macvean teaches generating an accuracy message, based on the updated accuracy measure an updated estimated transfer time. However, Macvean neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm.
The foreign reference that most closely resembles the Applicant’s claimed invention is:
Ji et al. (CN 110991973 A): Ji teaches a display system and method applied to the delivery system, comprising a real-time updating display module for displaying the delivery system operation information using text form for acquiring the state information of each operation device on the delivery system and the obtained state information obtained by transmitting to the display module. However, Burgh neither alone or in combination does not further teach determining estimated alimentary element transfer time including wherein the ancillary limitation includes a dietary restriction based on a user's biological data; and wherein generating the training data includes  filtering the training data using a training data classifier; training a machine-learning model as a function of the training data to generate  the accuracy measure, wherein training the machine-learning model further comprises receiving the transfer time variations as inputs to  generate the accuracy measure as outputs; and generating, using linear regression based on a vector-space distance norm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Gunn whose telephone number is (571)270-1728. (via email: jeremy.gunn@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624